People v Sandy (2019 NY Slip Op 09033)





People v Sandy


2019 NY Slip Op 09033


Decided on December 18, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 18, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2001-01192
 (Ind. No. 765/00)

[*1]The People of the State of New York, respondent,
vKester Sandy, appellant.


Kester Sandy, Beacon, NY, appellant pro se.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (William H. Branigan of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of deprivation of appellate counsel, a decision and order on motion of this Court dated August 15, 2007, as amended August 27, 2007, which dismissed an appeal from a judgment of the Supreme Court, Queens County, rendered January 30, 2001.
ORDERED that the application is denied.
The appellant has failed to establish that he was deprived of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277; cf. People v Brun, 15 NY3d 875).
RIVERA, J.P., MILLER, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court